IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-101-CV



EX PARTE:  KEVIN SHULTZ, RELATOR

 

 


HABEAS CORPUS PROCEEDING FROM TRAVIS COUNTY

 



PER CURIAM

	This is an original habeas corpus proceeding by which relator Kevin Schultz seeks
discharge from the custody of the sheriff of Travis County.  Tex. Gov't Code Ann. § 22.221(d)
(1988); Tex. R. App. P. Ann. 120 (Supp. 1990).  Relator was committed to jail by an order of
the district court of Travis County enforcing child support obligation, which included a finding
of contempt and order of commitment, effective February 5, 1991.  Relator has submitted a
statement of the sheriff of Travis County, dated March 27, 1991, that relator is currently
incarcerated in the Travis County jail.  Rule 120(b)(6).
	We will dismiss the petition for writ of habeas of corpus.  On March 28, 1991, the
Clerk of this Court, by letter, requested that relator tender for filing, on or before April 8, 1991,
a certified copy of the order, judgment or decree of which he has been held to be in violation,
Rule 120(b)(7); a certified copy of the motion for contempt, Id.; and a brief in support of the
petition, Rule 120(b)(5).  To date, relator has not complied with this request and, therefore, has
not complied with the requirements of Rule 120.
	We note that the copy of docket sheet filed as an exhibit to the petition indicates
that a work release was authorized and that a review hearing was scheduled in district court for
April 11, 1991.
	The petition for writ of habeas corpus is dismissed.


[Before Chief Justice Carroll, Justices Jones and Smith]
Filed:  May 1, 1991
[Do Not Publish]